



2020 Time-Based Restricted Stock Unit Award Agreement
NCR Corporation 2017 Stock Incentive Plan


Congratulations on your award of time-based restricted stock units of NCR Common
Stock as part of NCR’s 2020 compensation program.  The Compensation and Human
Resources Committee of our Board of Directors approved your award in
anticipation of your future contributions to the success of NCR.  The award also
recognizes your past performance and upholds our commitment to rewarding our
higher performers.  This award is an opportunity to celebrate your achievements
and to continue to expand your ownership stake in NCR.


Your time-based restricted stock units (“Stock Units”) are awarded (the “Award”)
by NCR Corporation (“NCR” or the “Company”) under the NCR Corporation 2017 Stock
Incentive Plan as amended from time to time (“Plan”). See the restricted stock
units page at www.netbenefits.fidelity.com for the number of Stock Units granted
to you, your date of grant (“Grant Date”) and other Award details. Your award is
subject to the terms of this 2020 Time-Based Restricted Stock Unit Agreement
(“Agreement”) and the Plan. Capitalized not defined in this Agreement have the
meanings provided under the Plan.
1.Grant of Stock Units. Subject to Section 2 and the other terms and conditions
of this Agreement, one-third (1/3) of the Stock Units will become vested and
non-forfeitable on each of the first, second and third anniversaries of the
Grant Date (each a “Vesting Date”), provided that you are continuously employed
by the Employer through and until the applicable Vesting Date. The Stock Units
are referred to in this Agreement as “Vested” at the time they become vested and
non-forfeitable pursuant to this Section 1 or Section 2 below.
Event
Treatment of Stock Units
Retirement
or
Involuntary Termination
(other than
for Cause)


Vesting: Your unvested Stock Units will vest pro rata, determined by: (a)
multiplying the total number of Stock Units awarded under this Agreement by a
fraction, the numerator of which is your Work Period, and the denominator of
which is the Vesting Period, and (b) subtracting from the resulting amount the
number of Stock Units awarded pursuant to this Agreement that previously vested
under this Agreement (if any).
Death, Disability,
Change in Control
Termination
or Good Reason Termination
Vesting: 100% vesting on your Termination Date.
Termination for Cause
or Voluntary Resignation


All unvested Stock Units will be forfeited and cancelled.


Special Change in Control Rule
Vesting: Notwithstanding and without regard to any other provision of this
Section 2, if a Change in Control occurs before a Vesting Date and the Stock
Units are not assumed, converted or replaced by the continuing entity or
successor, all unvested Stock Units will become 100% Vested immediately before
the Change in Control.

2.    Accelerated Vesting and Forfeiture Events. Your Stock Units will vest
earlier than the applicable Vesting Date, or be forfeited and cancelled before
vesting, to the extent provided below. Except as otherwise provided in this
Agreement, in the event of your Termination of Employment prior to a Vesting
Date for any reason, all unvested Stock Units will automatically be forfeited
and cancelled, and no Shares or cash will be issued or paid.


3.    Settlement of Stock Units. Except as may be otherwise provided in Section
2 or 20 of this Agreement, or Section 14.12 of the Plan or pursuant to an
election under Section 14.11 of the Plan, Vested Stock Units will be paid to you
as soon as reasonably practicable after the earliest of: (a) the applicable
Vesting Date, (b) your Termination of Employment if such Termination of
Employment results in vesting pursuant to Section 2, or (c) the Change in
Control date if vesting occurs in connection with a Change in Control without a
Termination of Employment as determined under Section 2 above. In all events,
the settlement date shall be no later than March 15 of the year following the
year in which the earliest of such events occurs; except that, notwithstanding
any other provision hereof, the settlement date in the event of vesting in
connection with a Change in Control as described in Section 2 shall be no later
than 30 days after the Termination of Employment date or the Change in Control
date, as applicable. Such Vested Stock Units will be paid to you in Shares (such
that one Stock Unit equals one share of Common Stock) or, in NCR’s sole
discretion, in an amount of cash equal to the Fair Market Value of such number
of Shares on date that immediately precedes the Vesting Date (or such earlier
date upon which the Stock Units have become Vested pursuant to Section 2 of this
Agreement), or a combination thereof (the date of such payment shall be referred
to herein as the “Settlement Date”).
4.    Definitions: These definitions apply under this Agreement:
“Change in Control Termination” means Termination of Employment by the Employer
or the continuing entity or successor other than for Cause (as defined in the
NCR Change in Control Severance Plan if you participate in that plan on your
Termination Date; otherwise as defined in the Plan, and excluding termination
due to Disability) occurring during the twenty-four months following a Change in
Control wherein this Award is assumed, converted or replaced by the continuing
entity or successor.
“Disability” means your qualifying for benefits under your Employer’s long-term
disability plan.
“Employer” means NCR Corporation (the Company) or any Subsidiary or Affiliate.
“Good Reason Termination” means, if you are a participant in the NCR Change in
Control Severance Plan, or an NCR policy or similar arrangement or individual
agreement that defines “Good Reason” in the context of a resignation following a
Change in Control, your Termination of Employment for Good Reason as so defined
within twenty-four (24) months following a Change in Control.
“Involuntary Termination (other than for Cause)” means Termination of Employment
by the Employer for any reason other than for Cause (as defined in the Plan and,
for the avoidance of doubt not including any termination due to your
Disability), excluding termination by the Employer or the continuing entity or
successor during the twenty-four (24) months following a Change in Control.
“Retirement” means Termination of Employment at age 62 or older with at least 10
years of continuous service with an Employer through your Termination Date
(excluding service with acquired entities before the acquisition).
“Termination Date” means the date of your Termination of Employment for any
reason.
“TPA” means the third party administrator for the Plan
“Vesting Period” means the number of days in the period starting on the Grant
Date an ending on your last Vesting Date.
“Work Period” means the number of days in the period starting on the Grant Date
and ending on your Termination Date.
5.    Confidentiality. You agree that this Agreement’s terms are to remain
confidential and you won’t disclose such terms to anyone except: (a) your
spouse, domestic partner, tax advisor, or attorney, or as required by law; (b)
you may disclose the non-disclosure, non-competition, non-solicitation, and
non-recruit/hire covenants herein to a prospective employer; (c) a disclosure by
you of this Agreement required pursuant to a legal request (e.g., subpoena or
court order) will not constitute a breach of this Agreement if, to the extent
permitted under the circumstances, you: (i) have first provided notice to NCR,
and its General Counsel at law.notices@ncr.com, and provided an opportunity to
NCR to protect such information by protective order or other means, and (ii) you
disclose only that portion of this Agreement that you are legally required to
disclose; and (d) [FOR US EMPLOYEES ONLY:] nothing contained in this Agreement
limits your ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the Securities and Exchange Commission, the Department
of Justice, or any other federal, state or local governmental agency or
commission (“Government Agencies”), or to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by Government Agencies, including providing documents or other
information, without notice to the Company. You agree that you will require any
persons to whom disclosure is made as permitted by this Section to keep such
information confidential and not disclose it to others.
6.    Nontransferability. At all times before each Vesting Date, unvested Stock
Units may not be sold, transferred, pledged, assigned or otherwise alienated,
except by beneficiary designation, by will or by the laws of descent and
distribution upon your death. As soon as practicable after a Vesting Date (or
such other date as Stock Units become payable in accordance with Section 2), if
Stock Units that Vested on such Vesting Date are to be paid in the form of
Shares, NCR will instruct its transfer agent and/or its TPA to record on your
account the number of such Shares underlying the number of such Stock Units, and
such Shares will be freely transferable.
7.    Dividends. Any cash dividends declared before the applicable Vesting Date
on the Shares underlying unvested Stock Units shall not be paid currently, but
shall be converted into additional unvested Stock Units, and any cash dividends
declared after a Vesting Date but before the applicable Settlement Date on the
Shares underlying Vested Stock Units shall not be paid currently, but shall be
converted into additional Vested Stock Units and settled pursuant to Section 3
at the same time as the underlying Vested Stock Units. Any Stock Units resulting
from such conversion (the “Dividend Units”) will be considered Stock Units for
purposes of this Agreement and will be subject to all of the terms, conditions
and restrictions set forth herein that apply to the underlying Stock Units that
generated the Dividend Units. As of each date that NCR would otherwise pay the
declared dividend on the Shares underlying the Stock Units (the “Dividend
Payment Date”) in the absence of the reinvestment requirements of this Section,
the number of Dividend Units will be determined by dividing the amount of
dividends otherwise attributable to the Stock Units but not paid on the Dividend
Payment Date by the Fair Market Value of NCR’s Common Stock on the Dividend
Payment Date.
8.     Withholding. Before tax and withholding events, as a condition of your
receiving Shares in respect of the Stock Units, you agree to make arrangements
satisfactory to the Employer and Plan Administrator to satisfy all income tax,
social insurance tax, payroll tax, fringe benefits tax and other Federal, state
or local and non-U.S. tax payment or withholding requirements or other tax
related items (collectively, “Tax-Related Items”) determined by the Plan
Administrator in its sole discretion in connection with the Award or your
participation in the Plan, including: (i) paying NCR, in its sole discretion,
through payroll withholding or other Plan Administrator-required method, the
amount of Tax-Related Items required to be paid or withheld with respect to the
Stock Units. Such payment of Tax-Related Items will be made by NCR withholding
Shares issuable upon settlement of the Stock Units equal to the amount required
to be withheld or paid as determined by NCR, except to the extent that: (i) the
Chief Human Resources Officer permits payment for such Tax-Related Items in cash
by an employee other than an executive officer of NCR (“Executive Officer”)
subject to Section 16 of the Securities Exchange Act of 1934, as amended (the
“Act”), or (ii) you are an Executive Officer and you elect to make payment for
such Tax-Related Items in cash or by instructing NCR and any brokerage firm
approved by NCR to sell on your behalf the Shares underlying the Stock Units
that NCR determines will satisfy such Tax-Related Items. Any withholding of
Shares or sale or cash payment pursuant to this Section will occur when the
requirement to withhold or pay taxes arises, or as soon as practicable
afterwards if permitted by NCR. If you are an Executive Officer who instructs a
brokerage firm sale permitted by this Section, you will be responsible for, and
will indemnify and hold NCR and the Employer harmless with respect to, any and
all losses, costs, damages or other expenses (including brokerage fees and other
similar costs related directly to any such sale of Common Stock) arising in
connection with, or related to, any such sale. You acknowledge that if, at the
time any Shares of Common Stock are sold to satisfy requirements relating to
Tax-Related Items pursuant to this Section, you are an Executive Officer as
defined above, any such sale of Common Stock must be made pursuant to an
exemption from the requirements under Section 16(b) of the Act.
You agree that the ultimate liability for all Tax-Related Items remains your
responsibility and may exceed the amount withheld. Depending on the withholding
method, NCR may withhold or account for Tax-Related Items by considering such
statutory withholding rates as may be determined applicable in the discretion of
the Plan Administrator that will not result in an adverse accounting consequence
or cost.
9. Non-Competition, Non-Solicitation and Non-Recruit/Hire.
(a) Pursuant to your employment with NCR (“the Company”), you have or will have
access to, and knowledge of, certain confidential information (including,
without limitation, trade secrets and information about the Company’s business,
operations, customers, employees, and industry relationships) not known to, or
readily ascertainable by, the public or NCR’s competitors and that gives the
Company a competitive advantage (“Confidential Information”). You acknowledge
that any unauthorized use (including use for your own benefit or to the benefit
of others), transfer, or disclosure by you of NCR’s Confidential Information can
place NCR at a competitive disadvantage and cause damage, financial and
otherwise, to its business. You further acknowledge that, because of the
knowledge of and access to the Confidential Information of the Company that you
have acquired or will have acquired during your employment, you will be in a
position to compete unfairly with the Company following the termination of your
employment.
(b)Post-Employment Restrictive Covenants. Therefore, for the purpose of
protecting NCR’s business interests, including the Confidential Information,
goodwill and stable trained workforce of the Company, and in exchange for the
benefits and consideration provided to you under this Agreement (including,
without limitation, the potential future vesting of Stock Units), you agree
that, for a 12-month period after the termination of your NCR employment (or the
maximum period allowed by applicable law if less than 12 months) (the
“Restricted Period”), regardless of the reason for termination, you will not,
without the prior written consent of the Chief Executive Officer of NCR:
(1).    Non-Recruit/Hire - Directly or indirectly (including without limitation
assisting third parties) recruit, hire or solicit, or attempt to recruit, hire
or solicit any employee of NCR, induce or attempt to induce any employee of NCR
to terminate his or her employment with NCR, or refer any such employee to
anyone outside of the Company for the purpose of that NCR’s employee’s seeking,
obtaining, or entering into an employment relationship or agreement to provide
services;
(2).    Non-Solicitation - Directly or indirectly (including without limitation
assisting others), solicit or attempt to solicit the business of any NCR
customers or prospective customers with which you had Material Contact (as
defined in Section 9(c)(i) below) during the last 2 years of your NCR employment
for purposes of providing products or services that are competitive with those
provided by NCR;
(3).    Non-Competition - Perform services, directly or indirectly, in any
capacity (including, without limitation, as an employee, consultant, contractor,
owner or member of a board of directors): (i) of the type conducted, authorized,
offered, or provided by you on behalf of NCR during the 2 years prior to
termination of your NCR employment; (ii) in connection with NCR Competing
Products/Services (as defined in Section 9(c)(ii)) that are similar to or serve
substantially the same functions as those with respect to which you worked
during the 2 years prior to termination of your NCR employment or about which
you obtained trade secret or other Confidential Information; (iii) within the
geographic territories (including countries and regions, if applicable, or
types, classes or tiers of customers if no geographic territory was assigned to
you) where or for which you performed, were assigned, or had responsibilities
for such services during the 2 years preceding your termination; and (iv) on
behalf of a Competing Organization (as defined in Section 9(c)(iii)).
(c)    For purposes of Section 9 of this Agreement, the following definitions
shall apply:
(i)    “Material Contact” means the contact between you and each customer or
prospective customer (a) with which you dealt on behalf of NCR, (b) whose
dealings with NCR were coordinated or supervised by you, (c) about whom you
obtained confidential information in the ordinary course of business as a result
of your association with NCR, or (d) who receives products or services
authorized by NCR, the sale or provision of which results, resulted or, with
regard to prospective customers, would have resulted in compensation,
commissions, or earnings for you within the 2 years prior to the date of your
termination;
(ii)    “Competing Products/Services” are any products, services, solutions,
platforms, or activities that compete, directly or indirectly, in whole or in
part, with one or more of the products, services or activities produced,
provided or engaged in by NCR (including, without limitation, products, services
or activities in the planning or development stage during your NCR employment)
at the time of your separation from NCR and during the 2 years prior to
termination of your NCR employment;
(iii)    A “Competing Organization” is any person, business or organization that
sells, researches, develops, manufactures, markets, consults with respect to,
distributes and/or provides referrals with regard to one or more Competing
Products/Services and includes, without limitation, all entities on the
Competing Organization List;
(iv)    The “Competing Organization List,” which the Company updates from time
to time, provides examples of companies that, as of the date of the List’s
publication, meet the definition of Competing Organization under Section
9(c)(iii) above. However, the Competing Organization List is not comprehensive
and, in the event of a conflict between Section 9(c)(iii) and the Competing
Organization List, Section 9(c)(iii) controls. The most recent version of the
Competing Organization List in effect at the time of the termination of your NCR
employment, which is available on the NCR HR intranet, or from the NCR Law
Department or HR upon request, is the version to consult for relevant examples
of Competing Organizations for purposes of this Agreement. As of the Grant Date,
the companies listed in this Section (and the subsidiaries and affiliates of
each) constitute the Company’s Competing Organization List for 2020. This list
will remain in effect until an updated list is approved/posted. You understand
that the non-competition provisions in this Agreement are not limited to those
included on the list below, that other companies may qualify as competitors
under this Agreement, and that you may be restricted from accepting employment
or other work from such other companies, subject to the terms of this Agreement.




ACI Worldwide
Global Payments
PAR Technology
Acuative
HP Inc.
Flooid
Agilysys
Infor
Q2
Altametrics
Jack Henry & Assoc.
Qu
Appetize
Temenos AG
Revel Systems
Aptos
Korala Associates Ltd.
Square
Diebold Nixdorf
Lavu Inc.
Tillster
Dimension Data/NTT
LOC Software
Toast, Inc.
FIS
Manhattan Associates
Toshiba TEC
Fiserv
(Includes First Data and Clover)
Hyosung TNS
Toshiba Global Commerce Solutions
Fujitsu
NSC Global
Unisys
Getronics
Office Depot (Compucom)
Upserve (Breadcrumb)
Gilbarco Veeder-Root
Open Table
Zebra Technologies Corp
GK Software
Oracle
 



















(v)    All references to “NCR employment” in this Section 9 refer to your
employment by NCR (including any Employer) and shall also be deemed to include
your employment by any company the stock or substantially all the assets of
which NCR has acquired during the period applicable to the 2-year look back for
the restrictive covenants referred to herein.
(d)    Consideration. You acknowledge that (i) you would not have received the
benefits and consideration provided under this Agreement, including the
potential future vesting of equity awards, but for your consent to abide by the
Post-Employment Restricted Covenants contained in Section 9(b); (ii) you must
abide Section 9(b) regardless of whether any stock units or other equity has
vested or been distributed as of the time of any violation of its terms; and
(iii) your agreement to Section 9(b) is a material component of the
consideration for this Agreement.
(e)    Remedies. You agree that, if you breach any of the provisions of this
Agreement: (i) NCR shall be entitled to all of its remedies at law or in equity,
including but not limited to money damages and injunctive relief; (ii) in the
event of such breach, in addition to NCR’s other remedies, any unvested Stock
Units will be immediately forfeited and deemed canceled, and you agree to pay
immediately to NCR the Fair Market Value of any Stock Units that vested during
the 18 months prior to the date of your termination of employment (or if
applicable law mandates a maximum time that is shorter than 18 months, then for
a period of time equal to the shorter maximum period), without regard to whether
you continue to own the Shares associated with such Stock Units; and (iii) NCR
shall also be entitled to an accounting and repayment from you of all profits,
compensation, commissions, remuneration or benefits that you (and/or the
applicable Competing Organization) directly or indirectly have realized or may
realize as a result of or in connection with any breach of these covenants, and
such remedy shall be in addition to and not in limitation of any injunctive
relief or other rights or remedies to which NCR may be entitled at law or in
equity. For U.S. employees, pursuant to the Defense of Trade Secrets Act, NCR
may also recover punitive damages and attorneys’ fees, and may also seek and be
awarded ex parte seizure of property necessary to prevent the unauthorized use,
transfer and disclosure of trade secrets.
(f)    Subsequent Employment. You agree that, while employed by NCR and for 1
year thereafter, you will communicate the contents of this Agreement to any
person, firm, association, partnership, corporation or other entity which you
intend to become employed by, contract for, associated with or represent, prior
to accepting and engaging in such employment, contract, association and/or
representation.
(g)    Tolling. [FOR US EMPLOYEES ONLY:] You agree that the Restricted Period
will be tolled and suspended during the period of any violation of its terms and
for the pendency of any legal proceedings to enforce any of the covenants set
forth in this Section 9 and that no time that is part of or subject to such
tolling and suspension will be counted toward the 12-month duration of the
Restricted Period.
(h)    Reasonable and Necessary. You agree that the Post-Employment Restrictive
Covenants set forth in Section 9(b) are reasonable and necessary for the
protection of NCR’s legitimate business interests, that they do not impose a
greater restraint than is necessary to protect the goodwill or other business
interests of NCR, that they contain reasonable limitations as to time and scope
of activity to be restrained, that they do not unduly restrict your ability to
earn a living, and that they are not unduly burdensome to you.
(i)    Severability. Each clause of this Agreement and Section constitutes an
entirely separate and independent restriction and the duration, extent and
application of each of the restrictions are no greater than is necessary for the
protection of NCR’s interests. If any part or clause of this Section 9 is held
unenforceable, it shall be severed and shall not affect any other part of
Section 9 and this Agreement.
(j)    Amendment for California Employees Only. Section 9(b)’s Non-Competition,
Non-Solicitation, and Non-Recruit/Hire restrictions do not apply to you if,
following the termination of your NCR employment, you continue to reside or work
in California or any other jurisdiction that prohibits the application thereof.
Notwithstanding the foregoing, you are and shall continue to be prohibited from
any unauthorized use, transfer, or disclosure of the Company’s Confidential
Information, including trade secrets, pursuant to the California Trade Secrets
Act, the U.S. Defend Trade Secrets Act of 2016, your confidentiality and
non-disclosure agreements with NCR, and any other applicable federal, state and
common law protections afforded proprietary business and trade secret
information.
(k)    Non-U.S. Country-Specific Amendments. The restrictions contained in
Section 9(b)(2) and/or (3) do not apply to you if, following the termination of
your NCR employment, you continue to reside or work in a country that mandates,
as a non-waiveable condition, continued pay during the Restricted Period, unless
NCR advises you it will tender such pay, which shall be in the minimum amount
required by local law. Section 9(b)(2) and/or (3) do not apply to you if you are
terminated without cause (as this term or concept is defined by applicable law)
and you reside in a country that requires termination for cause in order to
enforce post-employment non-competition and/or non-solicitation restrictions.
[FOR EMPLOYEES IN ARGENTINA, BELGIUM, CHINA, CZECH REPUBLIC, ISRAEL, SERBIA
ONLY:] The restrictions set forth in Section 9(b)(2) and/or (3), as the case may
be, shall have the additional consideration of a monthly payment from NCR during
the term of the Agreement in such amount as is minimally required by law
(“Non-Competition Compensation”); however, NCR may at any time, and it its sole
discretion, waive the obligations and duties set forth in Section 9(b)(2) and/or
(3), which shall release NCR from the obligation of making Non-Competition
Compensation payments. Subject to the foregoing and local law, Non-Competition
Compensation, if calculated based on monthly salary, will exclude any bonus,
commissions, ex gratia payments, payments under any share option or incentive
plan, benefits, “thirteenth-month” salary, or any payment in respect of any
vacation entitlement accrued or that would have accrued during the period of the
Agreement, and the payment of Non-Competition Compensation shall be made in
monthly installments starting 1-month after the start of the Restricted Period
(or, if applicable law mandates a maximum time that is shorter than 1 month,
then for a period of time equal to that shorter maximum period) (“Payment
Period”). If NCR does not commence the Non-Competition Compensation payments
within the Payment Period, this shall affect a mutual release of Section 9(b)(2)
and (3) obligations and no separate waiver need be provided by NCR. In such
circumstances, you will not be subject to any ongoing non-competition or
non-solicitation obligations, nor will NCR have any obligation to pay the
Non-Competition Compensation; however, this release does not extend to the
obligations under Section 9(b)(1), which will continue to apply. [FOR EMPLOYEES
IN DENMARK, FRANCE, GERMANY ONLY:] Section 9(b)(2) and (3) of this Section do
not apply to you if, following the termination of your NCR employment, you
continue to reside or work in Denmark, France, or Germany; however, Section
9(b)(1) shall continue to apply. [FOR EMPLOYEES IN UAE ONLY:] In the event that
you breach the Section 9(b)(3) Non-Competition restrictive covenant, you
acknowledge that NCR will suffer irreparable damage, and you promise to pay NCR
on demand damages in a sum equal to the amount of 6 months of your salary that
was in effect when your NCR employment ended. You acknowledge that this sum
represents a reasonable estimate of damages that NCR will suffer, and that,
where local law allows, NCR may seek additional compensatory damages.
(l)     [FOR U.S. EMPLOYEES ONLY:] Pursuant to the Defend Trade Secrets Act of
2016, you understand that:  an individual may not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (i) is made (a) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (b)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document that is filed under seal
in a lawsuit or other proceeding.  Further, an individual who files a lawsuit
for retaliation by an employer for reporting a suspected violation of law may
disclose the employer's trade secrets to the attorney and use the trade secret
information in the court proceeding if the individual: (i) files any document
containing the trade secret under seal; and (ii) does not disclose the trade
secret, except pursuant to court order.
10. Arbitration, and Class, Collective, and Representative Action Waiver. [FOR
U.S. EMPLOYEES ONLY:] You and NCR (collectively, the “Parties”) agree that any
controversy or claim arising out of or related to this Agreement and/or with
respect to your employment with NCR shall be resolved by binding arbitration;
the obligation to arbitrate shall also extend to and encompass any claims that
you may have or assert against any NCR employees, officers, directors or agents.
Notwithstanding the foregoing, the following disputes and claims are not covered
by this Arbitration provision and shall therefore be resolved in any appropriate
forum as required by the laws then in effect: claims for workers’ compensation
benefits, unemployment insurance, or state or federal disability insurance;
claims for temporary or preliminary injunctive relief (including a temporary
restraining order) in aid of arbitration or to maintain the status quo pending
arbitration; and any other dispute or claim that has been expressly excluded
from arbitration by statute. The Parties further agree that in the event of a
breach of this Agreement, NCR or you may, in addition to any other available
remedies, bring an action in a Court of competent jurisdiction for equitable
relief pending appointment of an arbitrator and completion of an arbitration;
and, in such instance, shall not be required to post a bond. If any portion of
this Arbitration provision is held unenforceable, it shall be severed and shall
not affect the duty to arbitrate nor any other part of this Section. In
addition:
(a)    The Parties agree that any demand for arbitration shall be filed within
the statute of limitations applicable to the claim or claims upon which
arbitration is sought or required, or the claim shall be barred. Arbitration
shall be conducted in accordance with the Employment Arbitration Rules and
Mediation Procedures of the American Arbitration Association (available at
www.ADR.org) to the extent not inconsistent with the terms of this Agreement.
The arbitrator shall allow discovery in the form of: (1) the mutual exchange of
documents (as defined under the Federal Rules of Civil Procedure) pertaining to
the claim being arbitrated and for which there is a direct and demonstrable
need; and (2) up to three depositions by each party. However, notwithstanding
these general limitations, upon good cause shown, in a personal or telephonic
hearing, the arbitrator may allow additional, non-burdensome discovery. The
arbitrator shall balance the likely importance of the requested materials with
the cost and burden of the discovery sought, and when disproportionate, the
arbitrator may deny the request(s) or require that the requesting party advance
the reasonable cost of production to the other side. Issues of arbitrability
shall be determined in accordance with the U.S. federal substantive and
procedural laws relating to arbitration; in all other respects, this Agreement
shall be governed by the laws of the State of Georgia in the United States,
without regard to its conflict-of-laws principles, and the arbitration shall be
held in the metropolitan Atlanta, Georgia area, with the exception of employees
who primarily reside and work in California or Washington, for whom arbitration
shall be held in California and Washington respectively, and with respect to
controversies arising in California, to which California law shall apply. The
arbitration shall be held before a single arbitrator who is an attorney having
at least five years of experience in employment law. The arbitrator’s decision
and award shall be written, final and binding and may be entered in any court
having jurisdiction. The Parties agree that nothing in this Agreement relieves
them from any obligation they may have to exhaust certain administrative
remedies before arbitrating any claims or disputes under this Agreement. Each
party shall bear its own attorney fees associated with the arbitration; other
costs, and the expenses of the arbitration, shall be borne as provided by the
rules of the American Arbitration Association.
(b)    Class, Collective and/or Representative Action Waiver. To the maximum
extent permitted by law: (1) all covered claims under this Agreement must be
brought in your individual capacity, and not as a plaintiff or class member in
any purported class, collective or representative proceeding; (2) no claims may
be brought or maintained on a class, collective or representative basis either
in Court or in arbitration, notwithstanding the rules of the arbitral body;
(3) such claims will be decided on an individual basis in arbitration pursuant
to this Agreement; and (4) the Parties expressly waive any right with respect to
any covered claims to submit, initiate, or participate as a plaintiff, claimant
or member in a class action or collective action, regardless of whether the
action is filed in arbitration or in court. Claims may not be joined or
consolidated in arbitration with disputes brought by or against other
individual(s), unless agreed to in writing by the Parties (you, NCR, and the
other individual(s)). Any issue concerning the validity of this class,
collective or representative action waiver, and whether an action may proceed as
a class, collective or representative action, must be decided by a Court, and an
arbitrator shall not have authority to consider the issue of the validity of
this waiver or whether the action may proceed as a class, collective or
representative action. If, for any reason, this class, collective and/or
representative action waiver is determined to be unenforceable, then the class,
collective or representative claim may proceed only in a Court of competent
jurisdiction and may not be arbitrated. No arbitration award or decision will
have any preclusive or estoppel effect as to issues or claims in any future
dispute.
11. Compensation Recovery Policy. By accepting the Stock Units, you agree that,
to the extent the Stock Units constitute “Covered Incentive Compensation” under
NCR’s Compensation Recovery Policy as amended from time to time (the “Recovery
Policy”), then notwithstanding any provision of this Agreement, you may forfeit
the Stock Units or be required to repay the Shares or Stock Units or the
proceeds received from disposing of Shares or Stock Units under the Recovery
Policy. You agree that NCR may, to the extent permitted or required by law or
regulation (including the Dodd-Frank Act), enforce any repayment obligation
under the Recovery Policy by reducing any amounts that may be owing from time to
time by NCR to you, whether in the form of wages, severance, vacation pay or any
other benefit or for any other reason, or enforce any other recoupment permitted
by applicable law or regulation.
12. Beneficiaries. Beneficiaries may be designated (and designations may be
changed or revoked), in the manner required by the Plan Administrator, to
receive all or part of Stock Units in case of your death. In the event of your
death, any portion of the Stock Units subject to such a designation that has not
been superseded, modified or revoked in accordance with such procedures will be
distributed to such beneficiary or beneficiaries in accordance with this
Agreement. Any other portion of the Stock Units not designated by you will be
distributable to your estate. If there is any question as to the legal right of
any beneficiary to receive a distribution hereunder (as determined by NCR in its
sole discretion), the Shares underlying the Stock Units in question may be
purchased by and distributed to your estate, in which event NCR shall have no
further liability to anyone with respect to such Shares. For information about
TPA beneficiary procedures, or to revoke or change a beneficiary designation,
call Fidelity at 1-800-544-9354 (U.S. grantees) or 1-800-544-0275 (non-U.S.
grantees). Non-U.S. employees may access the toll-free number at:
https://www.fidelity.com/customer-service/phone-numbers/overview.
13. Data Privacy. By entering into this Agreement, you understand and
acknowledge that your personal data may be processed, in electronic or other
form as described in the NCR Employee Privacy Notice applicable to your
jurisdiction.
14. Non-Disclosure of Confidential Information, Including Trade Secrets.  You
acknowledge and agree that your employment with NCR created a relationship of
confidence and trust between you and NCR with respect to confidential
information of or within the possession of NCR (“NCR Confidential Information”).
You further acknowledge and agree that your particular position and its job
duties exposed you to a broad variety of sensitive, confidential and non-public
information of competitive or other value.  You warrant and agree that (a) you
will keep in confidence and trust all NCR Confidential Information; (b) you have
not transferred, used or disclosed any NCR Confidential Information, or assisted
others in transferring, using or disclosing NCR Confidential Information, other
than as necessary in the ordinary course of performing your duties as an NCR
employee and in accordance with NCR’s policies; and (c) you will not transfer,
use or disclose NCR Confidential Information, or assist others with the
transfer, use or disclosure of NCR Confidential Information, without the prior
written consent of NCR, which may be granted or withheld in NCR’s sole
discretion, for any reason or no reason.  [US EMPLOYEES ONLY:] Notwithstanding
the foregoing, you shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that (i)
is made (A) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney, and (B) solely for the purpose
of reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Should you receive a disclosure demand from any
government agency, you may reach out to NCR’s General Counsel or its law
department for assistance, but you are not required to do so.  Further, nothing
in this Agreement is intended to or shall preclude you from providing truthful
testimony or providing truthful information in response to a valid subpoena,
court order or discovery request in any public proceeding, provided, to the
extent permitted by law, you have provided to NCR as much advance notice as
practicable of any such compelled disclosure, so as to enable NCR to seek to
limit, condition or quash such disclosure.
15. Compensation; No Advice Regarding Grant. Your Plan participation is
voluntary. The value of your Award is an extraordinary item of income, is not
part of your normal or expected compensation and will not be considered in
calculating any severance, redundancy, end of service payments, bonus,
long-service awards, pension, retirement or other benefits or similar payments.
The Plan is discretionary in nature. The Award is a one-time benefit that
creates no contractual or other right to further awards or other future
benefits. Future grants (if any) and their terms are at the sole discretion of
NCR. NCR is not (a) providing any tax, legal or financial advice, or (b) making
any recommendations about your Plan participation, or any transaction relating
to your Stock Units or the underlying Shares. You should consult with your own
personal tax, legal and financial advisors before taking any Plan-related
action.
16. Electronic Documents and TPA Information. This Agreement, including without
limitation Section 9, is executed electronically, and is immediately binding
upon your electronic acceptance. If you reside in a country that requires
original ink signatures on paper, you waive this requirement to the extent
permitted by law. You agree to receive all Award related documents
electronically, and to participate in the Plan online through the TPA electronic
system. Summaries and other information shown on the TPA website, which may be
updated from time to time, shall be subject to the determinations of the
Committee and the Plan Administrator, the Plan and this Agreement. The
determinations of the Committee and the Plan Administrator, the Plan and this
Agreement will govern in the event of any conflict with such TPA website
summaries and other information.
17. Severability, Waiver and Conflicting Terms. The provisions of this Agreement
are severable. If a court or other tribunal of competent jurisdiction holds any
provision unenforceable or invalid, such provision will be severed and will not
affect any other part hereof, which will be enforced as permitted by law; except
that to the extent such invalid provision can be rendered valid by modification,
you agree that the court or tribunal shall so modify such provision to render it
valid and enforceable to the fullest extent permitted by law. You acknowledge
that a waiver by NCR of breach of any provision of this Agreement will not
operate or be construed as a waiver of any other provision of this Agreement or
any subsequent breach of this Agreement. If this Agreement conflicts with the
Plan in any respect, the Plan terms will prevail, except that Section 10 of this
Agreement will prevail with respect to the law governing this Agreement and all
claims relating to this Agreement.
18. Amendment. The NCR Board of Directors or the Committee or any delegate may
amend your Award terms in this Agreement, except that no such amendment will be
made that would materially impair your rights hereunder without your consent,
except such an amendment made to comply with applicable law, including Code
Section 409A, stock exchange rules or accounting rules.
19. Rules for Participants in Non-U.S. Jurisdictions. Notwithstanding anything
herein or in the Plan to the contrary, if you are or become subject to the laws
of a non-U.S. jurisdiction, your Award will be subject to (i) the special rules
in Appendix A to this Agreement for your country and the laws and requirements
of such non-U.S. jurisdiction to the extent so determined in the sole discretion
of the Plan Administrator for legal or administrative reasons, and (ii) this
Agreement’s terms and conditions are deemed modified to the extent determined in
the sole discretion of the Plan Administrator for legal or administrative
reasons. Subject to Section 18, the Committee or the Plan Administrator may
amend this Agreement before or after an Award is made and take any other action
deemed appropriate in its sole discretion to obtain approval or comply with any
necessary local governmental regulatory requirements or exemptions.
20. Code of Conduct Certification; Compliance with Insider Trading Laws and NCR
Insider Trading Policy; Code Section 409A Compliance. Notwithstanding anything
herein to the contrary, this Award of Stock Units and your right to receive
payment of any Vested Stock Units are expressly conditioned upon your timely
annual certification to the NCR Code of Conduct. If you do not timely provide
any certification required by the Employer before vesting of any portion of the
Stock Units, that portion of the Stock Units will be forfeited, except that no
such forfeiture will occur unless you are provided written notice (which notice
may be provided by email) of the impending forfeiture, and you do not provide
your certification to NCR’s Code of Conduct within thirty days following such
notice.
With respect to any Shares distributed under this agreement, you understand and
agree that you are responsible for reviewing, understanding and complying with
Insider Trading laws and NCR’s Insider Trading Policy (available on the internet
or by request from the NCR Law Department), and that you may not trade in NCR
securities except in compliance with the NCR Insider Trading Policy (as may be
amended from time to time), which is incorporated herein by reference. You
should consult an attorney if you have questions concerning such matters.
The parties intend that payments under this Agreement comply with Code Section
409A or are exempt therefrom, and this Agreement shall be interpreted,
administered and governed in accordance with such intent.
21. No Employment Modification. The Plan and this Agreement do not constitute a
contract of employment or impose on you or any Employer any obligation to retain
you as an employee, to change the status of your employment, or to change the
Employer’s policies regarding termination of employment. For U.S. employees,
employment with the Employer is at will, which means that you or the Employer
may terminate the employment relationship at any time, with or without cause,
unless otherwise provided in a valid, formal written employment agreement signed
by you and an officer of the Employer.
22. Execution and Validity of Agreement. This Agreement shall be binding and
effective upon NCR on the Grant Date. However, you will forfeit your Award and
this Agreement shall have no force and effect if you do not duly execute it
electronically on the TPA website at www.netbenefits.fidelity.com, in the form
required by the Plan Administrator, within ninety (90) days after the Grant Date
(or by other date required by the Plan Administrator).








APPENDIX A
PROVISIONS FOR NON-U.S. PARTICIPANTS
2020 Senior Executive Team Performance-Based Restricted Stock Unit Award
Agreement


Article I. Provisions for All Non-U.S. Participants
The following terms and conditions set forth in this Article I of Appendix A
apply to Participants residing outside the United States or otherwise subject to
the laws of a non-U.S. country. In general, the terms and conditions in this
Appendix A supplement the provisions of the Agreement, unless otherwise
indicated herein.
1.    Nature of Grant. In accepting the grant, you acknowledge, understand and
agree that: (a) the Stock Units and the Shares of Common Stock subject to the
Stock Units are not intended to replace any pension rights or compensation; (b)
the Stock Units and the Shares of Common Stock subject to the Stock Units and
the income and value of same, are not part of normal or expected compensation
for any purpose; (c) the future value of the underlying Shares of Common Stock
is unknown, indeterminable and cannot be predicted with certainty; (d) no claim
or entitlement to compensation or damages shall arise from forfeiture of the
Stock Units resulting from your Termination of Employment (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where you are employed or the terms of your employment
agreement, if any), and in consideration of the grant of Stock Units to which
you are otherwise not entitled, you irrevocably agree never to institute any
claim against NCR, any of its Subsidiaries or Affiliates or the Employer, waive
your ability, if any, to bring any such claim, and release NCR, its Subsidiaries
and Affiliates, and the Employer from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, you shall be deemed irrevocably to have agreed not
to pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claim; (e) for purposes of the Stock
Units, your employment or service relationship will be considered terminated as
of the date you are no longer actively providing services to NCR or the Employer
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any) and unless otherwise
expressly provided in this Agreement or determined by NCR, your right to vest in
the Stock Units under the Plan, if any, will terminate as of such date and will
not be extended by any notice period (for example, your period of service would
not include any contractual notice period or any period of “garden leave” or
similar period mandated under employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any); the Committee shall
have the exclusive discretion to determine when you are no longer actively
providing services for purposes of your Award (including whether you may still
be considered to be providing services while on a leave of absence); (f) unless
otherwise provided in the Plan or by the Company in its discretion, the Award
and the benefits evidenced by this Agreement do not create any entitlement to
have the Award or any such benefits transferred to, or assumed by, another
company nor to be exchanged, cashed out or substituted for, in connection with
any corporate transaction affecting the Shares of the Company; and (g) neither
NCR, the Employer nor any Subsidiary or Affiliate shall be liable for any
foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of the Stock Units or of any amounts due
to you pursuant to the settlement of the Stock Units or the subsequent sale of
any Shares of Common Stock acquired upon settlement.
2.    Language. If you received this Agreement or any Plan related document
translated into a non-English language, the English versions will control in the
event of conflict. You acknowledge that it is your express wish that this
Agreement, as well as all documents, notices, and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.  By accepting your Award, you confirm having
read and understood the Plan and this Agreement, including all terms and
conditions of each, which were provided in English.  You accept the terms of
those documents accordingly.
3.    Conditions for Issuance. Notwithstanding any other provision of the Plan
or this Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Shares, the Company
shall not be required to deliver any Shares issuable upon settlement of the
Stock Units prior to the completion of any registration or qualification of the
Shares under any local, state, federal or foreign securities or exchange control
law or under rulings or regulations of the U.S. Securities and Exchange
Commission (“SEC”) or of any other governmental regulatory body, or prior to
obtaining any approval or other clearance from any local, state, federal or
foreign governmental agency, which registration, qualification or approval the
Company shall, in its absolute discretion, deem necessary or advisable. You
understand that the Company is under no obligation to register or qualify the
Shares with the SEC or any state or foreign securities commission or to seek
approval or clearance from any governmental authority for the issuance or sale
of the Shares. The grant of Stock Units is not intended to be a public offering
of securities in your country, and the Company has not submitted any
registration statement, prospectus or other filings with the local securities
authorities in connection with this grant, and the grant of the Stock Units is
not subject to the supervision of the local securities authorities.
1.    Repatriation and Other Non-U.S. Compliance Requirements. As a condition of
the grant of your Stock Units, you agree to repatriate all payments attributable
to the Shares of NCR Common Stock and/or cash acquired under the Plan
(including, but not limited to, dividends and dividend equivalents) in
accordance with local foreign exchange rules and regulations in your country of
residence (and your country of employment, if different). In addition, you also
agree to take any and all actions, and consent to any and all actions taken by
the Company, its Subsidiaries and Affiliates, as may be required to allow the
Company, its Subsidiaries and Affiliates to comply with local laws, rules and
regulations in your country of residence (and your country of employment, if
different). Finally, you agree to take any and all actions as may be required to
comply with your personal legal and tax obligations under local tax, exchange
control, insider trading and other laws, rules and regulations in your country
of residence (and your country of employment, if different) with respect to the
Stock Units and the NCR Common Stock issued with respect thereto.
2.    Insider Trading Restrictions/Market Abuse Laws. You acknowledge that your
country of residence may subject you to insider trading and/or market abuse
laws, which may restrict your ability to acquire or sell Shares or rights to
such Shares (e.g., Stock Units) under the Plan during times you are considered
to have “inside information” about NCR (as defined by your country’s laws). Such
restrictions apply in addition to any NCR insider trading policy restrictions.
You acknowledge that it is your responsibility to comply with any applicable
restrictions. You should consult with your personal advisor on these matters.
Article II. Country-Specific Provisions for Non-U.S. Participants
This Article II of Appendix A includes special terms and conditions that apply
if you reside in the below countries. These terms and conditions are in addition
to (or, if indicated, in place of) those set forth in the Agreement. Capitalized
terms used but not defined in this Article II have Agreement definitions (or if
none, the Plan definitions). This Article II also includes information relating
to exchange control and other issues that you should be aware with respect to
Plan participation. The information is based on the exchange control, securities
and other laws in effect in the respective countries as of the Grant Date. Such
laws are often complex and change frequently. As a result, NCR strongly
recommends that you do not rely on the information herein as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date at the time the Stock Units are Vested or
Shares acquired under the Plan are sold. In addition, the information is general
in nature and may not apply to your particular situation and NCR is not in a
position to assure you of any particular result. Accordingly, you are advised to
seek appropriate professional advice as to how the relevant laws in your country
may apply to your situation. Finally, if you are a citizen or resident of a
country other than the one in which you are currently working, are considered a
citizen or resident of another country for local law purposes, or transfer
employment or residency to another country after the Grant Date, the
notifications contained herein may not be applicable to you. In addition, NCR
shall, in its discretion, determine to what extent the terms and conditions
contained herein shall be applicable to you.
CHINA
Settlement of Stock Units. This provision supplements Section 3 of the
Agreement. To facilitate compliance with exchange control laws and regulations
in the People’s Republic of China (“China”), you agree to the sale of any Shares
to be issued upon vesting and settlement of the Stock Units. The sale will occur
(i) immediately upon vesting and settlement of the Stock Units, (ii) following
your Termination of Employment, or (iii) within any other time frame as the
Company determines to be necessary to facilitate compliance with local
regulatory requirements. You further agree that the Company is authorized to
instruct its designated broker to assist with the mandatory sale of such Shares
(on your behalf pursuant to this authorization) and you expressly authorize the
Company’s designated broker to complete the sale of such Shares. You agree to
sign any agreements, forms and/or consents that may be reasonably requested by
NCR (or the broker) to effectuate the sale of the Shares of Common Stock and
shall otherwise cooperate with NCR with respect to such matters. You acknowledge
that neither NCR nor the broker is under any obligation to arrange for the sale
of the Shares of Common Stock at any particular price and that broker’s fees and
similar expenses may be incurred in any such sale. In any event, when the Shares
of Common Stock are sold, the proceeds of the sale of such Shares, less any
Tax-Related Items and the broker’s fees, commissions or similar expenses, will
be remitted to you in accordance with applicable exchange control laws and
regulations.
Exchange Control Restrictions. You understand and agree that, if you are subject
to exchange control laws in China, you will be required to immediately
repatriate to China the proceeds from the sale of any Shares acquired under the
Plan. You further understand that such repatriation of the proceeds may need to
be effected through a special exchange control account established by NCR or a
Subsidiary or Affiliate, and you hereby consent and agree that the proceeds from
the sale of Shares acquired under the Plan may be transferred to such account by
NCR (or the broker) on your behalf prior to being delivered to you. You also
agree to sign any agreements, forms and/or consents that may be reasonably
requested by NCR (or the broker) to effectuate such transfers.
The proceeds may be paid to you in U.S. dollars or local currency at NCR’s
discretion. If the proceeds are paid to you in U.S. dollars, you understand that
you will be required to set up a U.S. dollar bank account in China so that the
proceeds may be deposited into this account. If the proceeds are paid to you in
local currency, (i) you acknowledge that NCR is under no obligation to secure
any particular exchange conversion rate and that NCR may face delays in
converting the proceeds to local currency due to exchange control restrictions,
and (ii) you agree to bear any currency fluctuation risk between the time the
Shares are sold and the time the proceeds are converted to local currency and
distributed to you. Finally, you agree to comply with any other requirements
that may be imposed by NCR in the future in order to facilitate compliance with
exchange control requirements in China.
ISRAEL
Trust Arrangement. You understand and agree that this Award is offered subject
to and in accordance with the terms of the Plan and its Israeli specific terms
in this Article II of Appendix A. Upon vesting, the Shares shall be controlled
by the Company’s trustee appointed by the Company or its Subsidiary or Affiliate
in Israel (the “Trustee”) for your benefit for at least such period of time as
required by Section 102 or any shorter period determined under the Israeli
Income Tax Ordinance (New Version), 5721-1961 as now in effect or as hereafter
amended (the “Ordinance”) (with respect to the “capital gain route”) or by the
Israeli Tax Authority (the “Lock‑Up Period”). You shall be able to request the
sale of the Shares or the release of the Shares from the Trustee, subject to the
terms of the Plan, this Agreement and any applicable Israeli tax law. Without
derogating from the aforementioned, if the Shares are released by the Trustee
during the Lock‑Up Period, the sanctions under Section 102 of the Ordinance
shall apply to and be borne by you. The Shares shall not be sold or released
from the control of the Trustee unless the Company, the Subsidiary or Affiliate
and the Trustee are satisfied that the full amount of Tax-Related Items due have
been paid or will be paid in relation thereto. Notwithstanding any provision of
this Agreement or the Plan to the contrary except the provisions in Section 2
and 4 of this Agreement relating to a Good Reason Termination (as defined
herein) or your Retirement (in each case, to the extent specifically applicable
to you), in the event of your resignation from service with NCR or the Employer
due to any reason, including worsening of employment conditions, or any other
reason relating to conditions of employment, all unvested Stock Units will
automatically terminate and be forfeited and no Shares or cash will be issued or
paid to you (as the case may be).





